Order unanimously affirmed without costs. Memorandum: We affirm Special Term’s order that denied defendant’s motion for summary judgment conditioned upon plaintiff’s payment of $2,026.50 to defendant for attorney’s fees and disbursements. Defendant’s cross appeal must be dismissed. Subsequent to the entry of Special Term’s order on January 28, 1988, defendant’s counsel accepted and retained checks tendered by plaintiff’s attorney in the total sum of $2,026.50. Defendant’s acceptance and retention of the monetary sanction operated as a waiver of his right to appeal (see, Dolin v Passero-Scardetta Assocs., 110 AD2d 1051). (Appeals from order of Supreme Court, Onondaga County, Grow, J. — vacate note of issue.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.